Citation Nr: 0534156	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  04-08 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a chronic bilateral 
eye disability to include blurred, spotted, and double 
vision.

2.  Entitlement to an increased evaluation for 
temporomandibular joint (TMJ) dysfunction, currently 
evaluated as 10 percent disabling.

3.  Entitlement to a compensable evaluation for joint laxity 
of the base of the left and right thumbs.


REPRESENTATION

 Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to June 
1998.  Service personnel records reflect that the veteran had 
four years' previous active service.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in July 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran testified before the undersigned Veterans Law 
Judge in June 2005.

The veteran and his representative raised the issue of 
reopening the previously denied claim for depressive neurosis 
on the basis of new and material evidence in his June 2005 
hearing.  This issue is referred to the RO for appropriate 
action.

The issues of entitlement to an increased evaluation for the 
service connected TMJ and to a compensable evaluation for the 
service connected bilateral joint laxity of the left and 
right thumbs are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT

In his June 2005 hearing before the undersigned Veterans Law 
Judge, and prior to the promulgation of a decision in the 
appeal, the veteran withdrew his appeal as to the issue of 
service connection for a chronic bilateral eye disability, to 
include blurred, spotted, and double vision.  The veteran 
confirmed this testimony in a written statement signed and 
dated June 30, 2005.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met concerning the issue of entitlement 
to service connection for a chronic bilateral eye disability 
to include blurred, spotted, and double vision.  38 U.S.C.A. 
§ 7105(b)(2) (West 2002 & Supp. 2005); 38 C.F.R. §§ 20.202, 
20.204(b),(c) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a).

All questions in a matter which under section 511(a) of title 
38, United States Code, are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board.  Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.

In addition, a Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  
38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by 
the appellant or by his or her authorized representative, 
except that a representative may not withdraw a Substantive 
Appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

Concerning the claim for entitlement to service connection 
for a chronic bilateral eye disability, to include blurred, 
spotted, and double vision, the veteran submitted a 
substantive appeal in March 2004 identifying this issue, 
among others on the front page of this decision, perfecting 
his appeal as to these issues.  

However, in June 2005, the veteran testified under oath 
before the undersigned Veterans Law Judge and expressed his 
wish to specifically withdraw his appeal as to the issue of 
service connection for a chronic bilateral eye disability to 
include blurred, spotted, and double vision.  In addition, 
the veteran confirmed this in writing, submitted a statement 
requesting withdrawal of this issue, signed and dated June 
30, 2005.  

As the veteran has withdrawn his appeal as to the issue of 
entitlement to service connection for a chronic bilateral eye 
disability to include blurred, spotted, and double vision, 
there remain no allegations of errors of fact or law for 
appellate consideration concerning this issue.  The Board 
therefore has no jurisdiction to review the issue.

Accordingly, this issue is dismissed.


ORDER

The appeal concerning entitlement to service connection for a 
chronic bilateral eye disability to include blurred, spotted, 
and double vision is dismissed.



REMAND
At the May 2002 hearing, the veteran testified that his TMJ 
had worsened since his last VA examination.  He stated that 
he received treatment from a private dentist, who expressed 
an opinion that the condition was worsening.  Specifically, 
the veteran testified that the dentist measured a maximum 
inter-incisal range of 30 millimeters, in contrast to the 43 
millimeters maximum and 34 millimeters maximum before pain 
noted in May 2002.  In addition, the veteran testified that 
he is experiencing muscle spasming that now causes unprepared 
grinding.  The veteran submitted a form at the hearing 
identifying his private dentist and authorizing the release 
of these records.

The veteran also testified his bilateral thumb disability 
worsened since the May 2002 VA examination.  The veteran 
testified that he does not have full range of motion of his 
thumbs.  Additionally, he reported that about 2 weeks prior 
to the hearing a private orthopedic physician suggested he 
undergo fusion.  

Furthermore, the Board notes that the provisions for rating 
disabilities in the individual fingers were amended on July 
26, 2002, effective August 26, 2002.  See Fed. Reg. 48784-
48787 (July 26, 2002).  The relevant evaluation requirements 
effective since August 26, 2002 provide for a new diagnostic 
code which discusses the particular limitation of motion of 
the thumb.  See 38 C.F.R. § 4.71a, Diagnostic Code 5228 
(2005).  This limitation of motion is described in terms of 
distance between the thumb pad and the fingers with thumb 
attempting to oppose the fingers, i.e., a gap of less than 
one inch (2.5 centimeters) for a zero percent evaluation, a 
gap of one to two inches (2.5 to 5.1 centimeters) for a 10 
percent evaluation, and a gap of more than two inches (5.1 
centimeters) for a 20 percent evaluation (both major and 
minor hands).  The May 2002 VA examination reflects range of 
motion of 70 degrees radial abduction and palmer abduction, 
bilaterally, and 60 degrees MP-FLE and IP-FLE, bilaterally.  
There is no reference point as to what is considered to be a 
normal range of motion in the examination report.

The RO must consider whether separate, compensable 
evaluations are warranted for each individual thumb and for 
symptoms of laxity and ligament disability as opposed to 
limitation of motion and/or bone or joint abnormality, as 
required by Esteban v. Brown, 6 Vet. App. 259, 262 (1994) and 
VAOPGPREC 23-97 (July 1, 1997; revised July 24, 1997).

Given the veteran's testimony concerning his current symptoms 
as well as recent treatment for his dental and bilateral 
thumb conditions, the Board finds that another attempt must 
be made to obtain private and VA treatment records, and that 
further VA examination is necessary.  In this regard, VA's 
General has indicated that when it is asserted that the 
severity of a service-connected disability has increased 
since the most recent rating examination, an additional 
examination is appropriate.  See VAOPGCPREC 11-95 (1995); see 
also Caffrey v. Brown, 6 Vet. App. 377 (1995); See 38 C.F.R. 
§ 3.159(c)(4) (2005).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO/AMC should again request that 
the veteran identify all VA and non-VA 
health care providers who have treated 
him for his TMJ and bilateral thumb 
disabilities.  The RO should then obtain 
those medical records the veteran 
identifies that are not already of 
record.  In particular, the RO/AMC should 
ensure it has all records of treatment 
accorded the veteran by the Lanier Dental 
Group and Gainesville Orthopedics in 
Gainesville, Georgia and by Robert M. 
Jennings, M.D. of Gainesville, Georgia 
from March 2000 through the present; and 
by the VA Medical Center (VAMC) in 
Atlanta, Georgia and any other VAMC the 
veteran may identify from March 2000 to 
the present that are not already of 
record.

2.  Following completion of the #1-2 
above, the RO/AMC should make 
arrangements for the veteran to be 
afforded an examination to determine the 
nature and extent of his service 
connected TMJ and left and right thumb 
disabilities.  All indicated tests and 
studies should be performed.  The claims 
folder, including all newly obtained 
evidence and the veteran's service 
medical records, must be sent to the 
examiner(s) for review.  The examiner(s) 
should summarize the medical history, 
including the onset and course of the TMJ 
and left and right thumb disabilities; 
describe any current symptoms and 
manifestations attributed to the TMJ and 
left and right thumb disabilities; and 
provide diagnoses for any and all dental, 
jaw, and thumb pathology-to include any 
and all muscle, joint, bone, and 
neurological pathology.  

Concerning the left and right thumb 
disabilities, the examiner is asked to 
make specific notations as to the range 
of the veteran's bilateral thumb motion.  
In doing so, the examiner is asked to 
express the range of motion in terms of 
the rating criteria as well as to note 
what range of motion is possible with and 
without pain (see DeLuca v. Brown, 8 Vet. 
App. 202 (1995)).  The examiner is also 
requested to identify what is the normal 
range of motion expected for the thumb 
joint.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO/AMC 
should re-adjudicate the veteran's claim 
for entitlement to increased evaluations 
for his service-connected TMJ and left 
and right thumb disabilities, to include 
consideration of DeLuca, supra, and of 
separate, compensable evaluations for any 
and all manifested bone, joint, muscle 
and neurological pathology, in accordance 
Esteban, supra.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.  

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised that failure to appear for scheduled VA 
examination without good cause could result in the denial of 
his claims.  38 C.F.R. § 3.655 (2005).  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates 
no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


